Grant, J.
(after stating the facts). Counsel for the defendant insists that every material charge or statement in the publication is true. Whether he asked the court to direct a verdict, the record does not show. The records and files in the suits referred to in the article Avere produced in evidence, and. fully sustain the statements referring to them. It appears from these records that the charge of adultery on the part of the plaintiff was directly involved in both suits mentioned in the publication, and that the charge was found by the court to be true. Miller v. Lachman, 117 Mich. 68 (75 N. W. 284). There is other *476positive evidence, also, of adultery between plaintiff and Mrs. Miller, and also circumstances from wbicb a jury would have the right to infer illicit relations between them.
The court, in a very long charge, covering all the questions in libel cases, instructed the jury that the defendant admitted the publication, and had not retracted when requested to do so, and that the decision in the case depended upon the truth of the facts stated in the article, and left that question to them. The verdict establishes the fact that the article was true, and that plaintiff was guilty of adultery. The errors assigned relate to the rulings of the court in admitting and rejecting testimony, to remarks of counsel for the defendant, to the charge of the court, and the refusal to give certain requests preferred by the plaintiff. An opinion upon these questions would be of no benefit to the profession. We therefore consider it unnecessary to discuss them. We find no error in the points raised. The judgment is therefore affirmed.
The other Justices concurred.